El Juez PbesideNte Sb. Quiñones,
después de exponer-los hechos anteriores emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia apelada.
Considerando que no habiéndose negado por la represen-*583tación del demandado la efectividad de la subvención acor-dada por la extinguida Diputación Provincial á favor del Hospital de la Concepción de esta Ciudad, á cargo de la Comunidad “Siervas de María;” y constando, por otra parte, de la.prueba practicada en estos autos, que dicha Comunidad prestó realmente sus servios en el citado Hospital de Cari-dad durante los meses de Octubre y Noviembre del año de 1898, el Pueblo de Puerto Eico que se hizo cargo de pagar las obligaciones pendientes de la extinguida Diputación Provincial está en el deber de satisfacer á la Comunidad “Sier-vas de Maria” las dos mensualidades de la subvención que dejaron de pagársele oportunamente, en cumplimiento del contrato celebrado entre la extinguida Diputación Provincial y la citada Comunidad, que tiene fuerza de ley entre las partes contratantes.
Considerando que con arreglo al artículo 93 de la Ley de lo Contencioso Administrativo de 13 de Setiembre de 1888, las costas debian imponerse á las partes que litigaran con no-toria temeridad, en cuyo caso no se encuentra el Pueblo de Puerto Rico que se ha limitado á objetar la falta de prueba que se advertía en el expediente, de que la Comunidad de “Siervas de María” hubiera prestado realmente sus servicios en el Hospital de la Concepción durante los dos meses á que se refiere la demanda.
Vistos el artículo 1091'del antiguo Código Civil aplicable al caso, la Orden General número 84 de 18 de Abril de 1900 y el artículo citado de la Ley de lo Contencioso Administra-tivo de 13 de Setiembre de 1888.
Fallamos que debemos confirmar y confirmamos la sen-tencia apelada de veinte y ocho de Enero último, dictada por el extinguido Tribunal del Distrito de San Juan, sin especial condenación de costas de ambas instancias.
Jueces concurrentes: Sres. Hernández, Pigueras y Wolf.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.